     Case 1:19-cr-00015-DAD-BAM Document 643 Filed 07/28/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar No. 122664
      Federal Defender
 2    MEGAN T. HOPKINS, Bar No. 294141
      Assistant Federal Defender
 3    Designated Counsel for Service
      801 I Street, 3rd Floor
 4    Sacramento, CA 95814
      Telephone: (916)-498-5700
 5    Fax: (916)-498-5710

 6    Attorneys for Defendant
      CONRADO VIRGEN MENDOZA
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                      Case No. 1:19-cr-00015 DAD-BAM

12                      Plaintiff,
                                                     REQUEST FOR WAIVER OF DEFENDANT’S
13    vs.                                            APPEARANCE FOR MOTION TO CONTINUE
                                                     SENTENCE HEARING; ORDER THEREON
14    CONRADO VIRGEN MENDOZA,

15                     Defendant.

16
17           Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, CONRADO VIRGEN MENDOZA,

18    having been advised of his right to be present at all stages of the proceedings, hereby requests
19    that this Court proceed in his absence on August 4, 2020 for the Motion to Continue Sentencing
20    hearing, pursuant to this waiver. Defendant agrees that his interests shall be represented at all

21    times by the presence of his attorney, Assistant Federal Defender, Megan T. Hopkins, the same
22    as if Defendant were personally present, and requests that this court allow his attorney-in-fact to
23    represent his interests at all times. Defendant further agrees that notice to Defendant's attorney

24    that Defendant’s presence is required will be deemed notice to the Defendant of the requirement
25    of his appearance at said time and place.
26           A waiver of defendant’s appearance has previously been granted for other, individual,
27    non-substantive hearings. Defendant has made all required appearances to date and is in
28    compliance with all pretrial conditions. This request is made because Mr. Virgen Mendoza’s
     Case 1:19-cr-00015-DAD-BAM Document 643 Filed 07/28/20 Page 2 of 2


 1    phone does not have a camera and he does not own a webcam to permit a video-telephonic
 2    appearance. If required to appear, Mr. Virgen Mendoza will attempt to borrow someone else’s
 3    phone that is equipped with a camera, but would prefer to have his appearance waived given the
 4    nature of this proceeding and with full confidence that his counsel will represent his interests and
 5    advise him of the outcome of the hearing.
 6
 7           DATED: July 27, 2020                   /s/ Original signature on file
                                                    CONRADO VIRGEN MENDOZA
 8
 9
10           DATED: July 27, 2020                   /s/ Megan T. Hopkins
                                                    MEGAN T. HOPKINS
11                                                  Assistant Federal Defender
                                                    Attorney for CONRADO VIRGEN MENDOZA
12
13
14                                                 ORDER
15
16           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s appearance
17    may be waived at the August 4, 2020 hearing.
18
      IT IS SO ORDERED.
19
20       Dated:     July 27, 2020
                                                         UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

        Virgen Mendoza – Rule 43 Waiver               -2-
